DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 4/3/2019.		
Claim(s) 1-23 is/are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Allowable Subject Matter
I. Claims 1-23 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. Various “graphene balls” were uncovered by the search. The following are made of record:
An, et al., The best addition of graphene of LiMn0.7Fe0.3PO4/C cathode material synthesized by wet ball milling combined with spray drying method, Journal of Alloys and Compounds 2018; 767: 315-322 (hereinafter “An at __”). An teaches a powder mass of graphene balls with the claimed dimensions (An at “Fig. 3,” passim). A catalyst, LiMnxFe1-xPO4is bonded/coated. (An at 316, col. 2; passim). As to the method claims, a solution impregnation/deposition process appears to be taught. (An at 316, col. 2). What is understood as a “dispensing” into “micro-droplets” is taught in the tube furnace described by An. Id. Despite teaching that the addition of graphene oxide increases the surface area (An at 320, col. 1), An would not appear to teach the claimed density, surface area and catalyst content. 
Choi, et al., Fe3O4-decorated hollow graphene balls prepared by spray pyrolysis for ultrafast and long cycle-life lithium ion batteries, Carbon 2014; 79: 58-66 (hereinafter “Choi at __”). Choi teaches a powder mass of graphene balls with the claimed dimensions. (Choi “Figs. 1-2”). An iron catalyst is taught. (Choi at 59, col. 1). A spray-pyrolysis method is taught, understood as “dispensing” the solution into “micro-droplets.” (Choi at 59, col. 1 et seq. – “2. Experimental section”). Choi teaches surface areas of 130 m2/g (Choi at 61, col. 2), but would not appear to teach the density and catalyst content, as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736